El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
La peticionaria en este recurso obtuvo sentencia en la Corte Municipal de San Juan contra Rafael Padró Pares el 27 de marzo de 1936. El 6 de abril del mismo año el de-mandado apeló para ante la corte de distrito y eventual-mente radicó la transcripción de las alegaciones, mociones, órdenes y sentencia final ante el secretario de la corte de distrito el primero de junio del referido año. No bubo lec-tura del calendario durante los meses de junio y julio, y el 13 de agosto de 1936, el apelante radicó una moción ante el secretario solicitando que su apelación se incluyera en el ca-lendario que iba a leerse el día 15 del mismo mes y año. *466De los autos que tenemos a la vista se desprende que el sello de rentas internas de $5 que por ley (núm. 17 de marzo 11, 1915, pág. 45), debe adherirse y cancelarse al incluir la causa en el calendario, no fué adherido y cancelado hasta el 22 de Octubre de 1936.
En octubre 13, 1936, el apelado en la corte inferior radicó una moción para desestimar el recurso fundándose en que el apelante no había hecho nada para incluir la causa en el calendario conforme requieren expresamente las disposicio-nes de la sección 3 de la Ley núm. 31 de 1934 (pág. 293), en lo referente a las apelaciones civiles interpuestas de las cor-tes municipales al efecto de que “El apelante deberá soli-citar la inclusión del pleito en el calendario o lista de seña-lamientos civiles, en la primera lectura que del mismo haya de celebrarse subsiguientemente a la radicación del caso. (&) Si el apelante dejase de solicitar la inclusión del pleito en el calendario, el' juez de distrito declarará desierto el re-curso, imponiéndole las costas .... ”
La corte inferior se negó a desestimar el recurso basada en el caso de Salas v. Baquero, 47, D.P.R. 108, 113, en que resolvimos que la posible omisión de una parte de adherir los sellos requeridos en un procedimiento judicial no hacía que tal procedimiento fuera absolutamente nulo, sino sola-mente anulable. El recurso se halla ahora ante nos a virtud de un certiorari para revisar la actuación de la corte inferior.
En el caso de Salas, supra, una de las partes, evidentemente a instancias del márshal, adhirió $3 en sellos de rentas internas al documento en cuestión. La contención era que debieron haberse pagado $4. Eesolvimos primordialmente que los $3 efectivamente pagados eran suficientes para cubrir los derechos requeridos por la ley. La opinión también discute el caso, en el cual, por inadvertencia, el Secretario permite el archivo de una alegación sin el sello requerido y más tarde aveilgua la omisión o deficiencia. La deducción que de la opinión debe entonces hacerse es que si *467la parte corrige tal omisión dentro de un tiempo razonable, .a instancias del secretario de la corte, la alegación debe con-siderarse como válida. La.opinión asume más o menos la buena fe.
Llegamos entonces al caso que tenemos ante nos. Hada bay en los autos que demuestre los motivos que tuvo Padró Pares. ¿Debe incumbir a la parte que se opone pro-bar la falta de buena fe por parte de la otra? La decisión ■en que se basó la corte inferior expresó un principio sabio, más su aplicación debe ser más claramente definida.
En otras partes de los Estados Unidos ba surgido un problema similar bajo los varios estatutos federales de ren-tas internas. Sin embargo, tanto bajo el estatuto federal de 1864 como bajo el de 1898, se dispuso algo respecto a la ínadmisibilidad en evidencia de documentos sin sellos, sólo •cuando se demostraba que la estampilla babía sido omitida con la intención de eludir la Ley de Rentas Internas. Aun-que la mayoría de los estados declaró que esos estatutos no ■eran aplicables a las cortes estaduales, no obstante aquéllos que resolvieron que sí les obligaban, se negaron a declarar nulo un documento escrito y a rechazarlo como prueba, sin ■el sello, a no ser que se desprendiese que al documento no se le adhirió la estampilla con la intención de defraudar :al gobierno. Harper v. Clark, 17 Ohio St. 190; 24 Iowa 355; Hailey v. Coker, 33 Tex. 815; 7 Am. Rep. 279; Whitley v. Leeds, 27 How. Prac. 378 (N. Y.). Muchos casos ban re-suelto que cuando se demuestra que la omisión del sello es ■el resultado de un accidente casual o de la inhabilidad de ob-tener el mismo, el documento no es enteramente nulo y el sello puede ser adherido en corte abierta. Ford v. Clinton, 25 Iowa 157; Hallock v. Jaudin, 34 Cal. 167. Véase la nota ;a la página 51 del Tomo 7, American Reports. En el caso .de Rheinstrom v. Cone, 26 Wis. 163; 7 Am. Rep. 48, se hace un buen análisis del peso de la prueba en cuanto a la inten-ción de defraudar al gobierno. Una vez más la cuestión sur-gió con motivo de las leyes de rentas internas federales, las *468que, conforme Remos visto, tienen la limitación de que los documentos en que no se adhieran sello de rentas internas serán nulos tan sólo “cuando la omisión se Raga con la in-tención de evadir la ley.”
La sección pertinente de nuestro estatuto lee:
“Sección 6. — Todos y cada uno de los documentos o escritos que por esta -ley se requiere lleven un sello o sellos de rentas internas serán nulos y sin valor y no se admitirán como prueba en juicio a menos que dichos sellos hayan sido fijados a los mismos. ’ ’
La sección 2 de la ley provee, en su arancel de los dere-chos que deberán pagarse a los secretarios, lo siguiente :
“Sección 2.— ....... .
“O. — Por entrar una causa en el calendario y señalarla para juicio_5.00.”
La sección 6, supra, se refiere a documentos y escritos, mientras que la sección 2, párr. C, se refiere a un acto o ac-tuación del secretario, o sea, “entrar una causa en el calen-dario y señalarla para juicio”. XJno podría interpretar el inciso C, supra, en el sentido de que exige que se adhiera un sello a la moción en que se solicita la inclusión de una causa en el calendario y hacer así que esa disposición caiga dentro de los preceptos de la sección 6, toda vez que la “mo-ción” sería un documento o escrito. Esta parece ser la prác-tica seguida por la profesión en general.
De acuerdo con la ley en vigor nos parece que la persona que se oponga a la admisión del documento o que lo ataque de nulidad, sólo necesita probar que carecía de los sellos de rentas internas. Una vez que ha hecho esto, de existir alguna presunción, la misma debe hacerse en su favor. El peso de la persuación, por no decir de la prueba, debe recaer sobre la parte que deja de adherir el sello, para jus-tificar su omisión o para demostrar que ello se debió a un error o por inhabilidad de obtenerlo. Cuando una persona ha adherido cierta parte de los sellos requeridos y meramente incurre, por inadvertencia, en un incumplimiento parcial, *469esto puede tomarse en consideración como prueba tendente a demostrar la bnena fe de sn parte, suponiendo que ésta baste. Pero sea ello como fuere, debe exigírsele que presente un' caso prima facie de buena fe, radicando un affidavit de mé-ritos, presentando prueba al efecto, o en alguna otra forma.
En el caso que está ante la corte los autos no revelan actuación alguna por parte del apelante en la corte inferior (fuera de adherir el sello a su moción más de dos meses, después de radicada), que- tienda a demostrar su buena fe original.
Suponiendo entonces que el apelante pudiera evitar la desestimación demostrando buena fe, nada bay ante este Tribunal que revele tal tendencia.

La resolución de la Corte de distrito 'de 6 de noviembre de 1936, negándose a desestimar la apelación- procedente de la corte municipal, debe ser anulada y dicha apelación de-sestimada.

El Juez Presidente Señor del Toro no intervino.